Grand larceny in the third degree at the time of defendant’s conviction and sentencing was a class E, nonviolent felony punishable by a term not to exceed lVs to 4 years nor to be less than 1 to 3 years. The sentence imposed by the court of 2 to 6 years was therefore illegal. (See, Penal Law § 70.00 [2], [3].) Since the sentence imposed by the court for the grand larceny in the third degree count is concurrent with the sentence of 2 to 6 years imposed for the second degree robbery conviction, we see no reason to reduce the sentence below the maximum term of IVz to 4 years.
We have examined the remaining contentions by defendant and find them to be without merit. Concur — Sullivan, J. P., Carro, Asch, Kassal and Wallach, JJ.